Adam Leitman Bailey, P.C. v Alokasheh (2018 NY Slip Op 02759)





Adam Leitman Bailey, P.C. v Alokasheh


2018 NY Slip Op 02759


Decided on April 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2018

Sweeny, J.P., Richter, Webber, Gesmer, Moulton, JJ.


6366N 157193/15

[*1] Adam Leitman Bailey, P.C., Plaintiff-Respondent,
vJamal Alokasheh, Defendant-Appellant.


Alter & Barbaro, Brooklyn (Do K. Lee of cousel), for appellant.
Adam Leitman Bailey, P.C., New York (Jeffrey R. Metz of counsel), for respondent.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered October 11, 2016, which denied defendant's motion to vacate a default and to dismiss the complaint for lack of in personam jurisdiction or to permit the defendant to answer the complaint, unanimously reversed, on the law, without costs, to the extent of granting the motion to the extent of permitting defendant to submit an answer on the merits.
Since no default has been entered, we consider this motion pursuant to CPLR 3012. Taking into account the strong public preference for the resolution of disputes on the merits, the lack of prejudice to plaintiff, defendant's assertion of a potentially meritorious defense, and plaintiff's submission of contradictory affidavits of service, we grant the motion to the extent of permitting defendant to submit an answer on the merits.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 24, 2018
CLERK